MEMORANDUM **
Gary Allen Falcon appeals from his jury-trial conviction for aggravated sexual abuse, in violation of 18 U.S.C. § § 1153 and 2241(a), (c), and incest, in violation of 18 U.S.C. § 1153 and M.C.A. § 45-5-507, and from his 360-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Falcon contends that his former counsel was ineffective because counsel did not call his friends and family members to testify to his character at trial. We decline to review Falcon’s ineffective assistance of counsel claim on direct appeal because “the record on appeal is [not] sufficiently developed to permit review and determination of the issue,” and the legal representation was not so inadequate that it “obviously denie[d]” Falcon his Sixth Amendment right to counsel. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.